Case 2:19-cv-02306-MWF-AFM Document 9 Filed 03/28/19 Page 1 of 2 Page ID #:55


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-2306-MWF (AFMx)              Date: March 28, 2019
 Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                              Court Reporter:
           Rita Sanchez                               Not Reported

           Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
           None Present                               None Present

 Proceedings (In Chambers): ORDER RE: PLAINTIFF MATTHEW HOGAN’S EX
                            PARTE APPLICATION FOR TEMPORARY
                            RESTRAINING ORDER [8]

        Before the Court is Plaintiff Matthew Hogan’s Ex Parte Application for
 Temporary Restraining Order (the “Application”), filed on March 28, 2019. (Docket
 No. 8). Through the Application, Plaintiff seeks to enjoin Defendant Matthew J.
 Weymouth from harassing, intimidating, stalking, and threatening Plaintiff. (Id. at 4).
 Plaintiff also seeks to enjoin Defendant Weymouth from contacting him in any way.
 (Id.). Plaintiff finally seeks to require Defendant Weymouth from staying at least 50
 yards away from Plaintiff, his home, his workplace, and his vehicle. (Id.).

       For the reasons discussed below, the Application is DENIED.

        On March 27, 2019, Plaintiff commenced this action against several Defendants.
 (See Complaint ¶¶ 3–8). Relevant to the Application is Defendant Weymouth, a
 resident of Massachusetts and an acquaintance of Plaintiff since college. (Id. ¶¶ 3, 12).
 The crux of the Complaint is that Plaintiff’s “playful trash talk” with Defendant
 Weymouth—concerning co-Defendant Patrick Chung’s injuries during the Superbowl
 LIII game—resulted in harm to Plaintiff’s reputation, various forms of harassment on
 social media, and loss of economic opportunities. (Id. ¶¶ 22–61).

       Plaintiff asserts five claims for relief: (1) defamation against all but Defendant
 Weymouth; (2) disclosure of private facts against all Defendants; (3) false light
 publicity against all but Defendant Weymouth; (4) intentional infliction of emotional
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-02306-MWF-AFM Document 9 Filed 03/28/19 Page 2 of 2 Page ID #:56


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-2306-MWF (AFMx)              Date: March 28, 2019
 Title:   Matthew Hogan v. Matthew J. Weymouth, et al.

 distress against all Defendants; and (5) civil harassment against Defendant Weymouth.
 (Id. ¶¶ 62–93). Plaintiff has not served the Complaint or Application on any
 Defendant.

        It is axiomatic that a temporary restraining order cannot be issued absent a
 plaintiff’s showing that he is likely to succeed on the merits of his claims. See, e.g.,
 Idaho v. Coeur d’Alene Tribe, 794 F.3d 1039, 1046 (9th Cir. 2015) (“To obtain a
 preliminary injunction [or a temporary restraining order], the moving party must
 establish that: (1) it is likely to succeed on the merits; (2) it is likely to suffer
 irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in
 its favor; and (4) an injunction is in the public interest.”) (internal quotation marks and
 citations omitted).

       Here, Plaintiff fails to show why he is likely to succeed on the merits of his
 claims against Defendant Weymouth. Plaintiff’s Application, which was prepared
 using a Judicial Council of California form, simply restates some of the allegations in
 the Complaint. Indeed, the Court is skeptical that the Application would even be
 deemed sufficient in Superior Court.

        Moreover, there is no indication that Defendant Weymouth has been served with
 the Complaint or Application in this action. The Court cannot grant the Application
 without notice unless Plaintiff provides evidence that immediate and irreparable harm
 will result before Defendant Weymouth can be heard, and explains the efforts that have
 been made to give notice. See Fed. R. Civ. P. 65(b)(1); Reno Air Racing Ass’n, Inc. v.
 McCord, 452 F.3d 1126, 1131 (9th Cir. 2006) (holding that temporary restraining order
 was improperly granted without notice).

       Accordingly, Plaintiff’s Application is DENIED.

       IT IS SO ORDERED.



 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
